     Case 2:21-cr-00055-KJD-DJA
            Case 2:20-mj-00913-DJA
                                *SEALED*
                                   Document
                                         Document
                                            18 Filed
                                            19     1802/17/21
                                                     02/16/21
                                                       Filed 02/17/21
                                                               Page 1 of
                                                                      Page
                                                                         3 1 of 3




 1    RENE L. VALLADARES
      Federal Public Defender
 2    State Bar No. 11479
      NISHA BROOKS-WHITTINGTON
 3    Assistant Federal Public Defender
      411 E. Bonneville, Ste. 250
 4    Las Vegas, Nevada 89101
      (702) 388-6577/Phone
 5    Nisha_Brooks-Whittington@fd.org

 6    Attorney for Jorge Ibarra-Moreno

 7
                                 UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10    UNITED STATES OF AMERICA,                                  Case No. 2:20-mj-00913-DJA

11                  Plaintiff,                                ORDER
                                                              STIPULATION TO CONTINUE
                                                                PRELIMINARY HEARING
12           v.
                                                                     (Third Request)
13    JORGE IBARRA-MORENO,

14                  Defendant.

15
16           IT    IS   HEREBY        STIPULATED         AND      AGREED,     by    and    between
17    Nicholas A. Trutanich, United States Attorney, and Jared Grimmer, Assistant United
18    States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
19    Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel
20    for Jorge Ibarra-Moreno, that the Preliminary Hearing currently scheduled on March 1, 2021,
21    be vacated and continued to a date and time convenient to the Court, but no sooner than thirty
22    (30) days.
23           This Stipulation is entered into for the following reasons:
24           1.     Defense counsel needs additional time to review the discovery and discuss the
25    case with Defendant.
26           2.     The defendant is in custody and agrees with the need for the continuance.
     Case 2:21-cr-00055-KJD-DJA
            Case 2:20-mj-00913-DJA
                                *SEALED*
                                   Document
                                         Document
                                            18 Filed
                                            19     1802/17/21
                                                     02/16/21
                                                       Filed 02/17/21
                                                               Page 2 of
                                                                      Page
                                                                         3 2 of 3




 1          3.     The parties agree to the continuance.
 2          This is the third request for a continuance of the preliminary hearing.
 3          DATED this 16th day of February, 2021.
 4
 5     RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
       Federal Public Defender                        United States Attorney
 6
 7
       By /s/ Nisha Brooks-Whittington                By /s/ Jared Grimmer
 8     NISHA BROOKS-WHITTINGTON                       JARED GRIMMER
       Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
     Case 2:21-cr-00055-KJD-DJA
            Case 2:20-mj-00913-DJA
                                *SEALED*
                                   Document
                                         Document
                                            18 Filed
                                            19     1802/17/21
                                                     02/16/21
                                                       Filed 02/17/21
                                                               Page 3 of
                                                                      Page
                                                                         3 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
      UNITED STATES OF AMERICA,                       Case No. 2:20-mj-00913-DJA
 4
                    Plaintiff,                        ORDER
 5
             v.
 6
      JORGE IBARRA-MORENO,
 7
                    Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled for

11    Monday, March 1, 2021 at 4:00 p.m., be vacated and continued to ________________ at the

12    Aprilof
      hour  5,___:___
               2021, at__.m..
                        4:00 p.m., Courtroom 3A.
                          17th
13            DATED this ___ day of February, 2021.

14
15
                                                UNITED STATES MAGISTRATE JUDGE
16
                                                DANIEL J. ALBREGTS
17
18
19
20
21
22
23
24
25
26
                                                  3
